EXHIBIT 10.73

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Employment Agreement”) is made and entered into
as of the 30th day of June, 2002, by and among Danka Office Imaging Company
(“Danka Office Imaging”), Danka Business Systems PLC (“Danka Business Systems”),
Danka Holding Company (“Danka Holding”), and Donald Thurman, an individual
(“Executive”). Danka Office Imaging, Danka Business Systems, and Danka Holding
are collectively referred to herein as the “Company.”

WITNESSETH:

WHEREAS, the Company wishes to assure itself of the services of Executive, on
the terms and conditions set forth herein; and Executive desires to be so
employed by the Company on said terms.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements herein contained, the parties agree as follows:

1.     EMPLOYMENT.  The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, all upon the terms and subject to the
conditions set forth in this Employment Agreement.

2.     CAPACITY AND DUTIES.  Executive shall be employed in the capacity of
Chief Growth and Marketing Officer reporting to the Chief Executive Officer of
the Company, or such other Executive as the CEO in his sole discretion shall
designate. Executive shall direct and oversee the management and operations of
the Customer/Employee Strategic Direction; Corporate Advertising and Website;
Key Growth Initiatives: Wellspring, Danka at the Desktop, Connectivity, and
MVSO; Value Proposition; Public and Shareholder relations, Refinancing;
Strategic Planning; and such other and further duties as the CEO shall
designate.

3.      EMPLOYMENT TERM.

(a)     Term.  Employment of Executive by the Company pursuant to this
Employment Agreement shall begin on the date of execution of this Agreement, and
continue until terminated by either party as provided herein. The period during
which Executive is employed by the Company pursuant to this Employment Agreement
is referred to herein as the “Term” of this Employment Agreement.

4.     PLACE OF EMPLOYMENT. Executive’s principal place of work shall be located
in the Atlanta, Georgia metropolitan area; however, substantial travel will be
required.

 

1



--------------------------------------------------------------------------------

5.     COMPENSATION.

(a)     Salary.  Beginning on January 7, 2002 and continuing during the Term,
the Company shall pay Executive a base salary at the rate of $200,000 per annum
(the “Annual Base Salary”), payable in a manner consistent with the Company’s
payroll procedures for U.S. salaried employees. The Human Resources Committee of
the Board (the “H.R. Committee”) shall review Executive’s Annual Base Salary at
least annually and may increase, but not decrease, the Annual Base Salary.

(b)     Performance Bonuses.  In addition to the Annual Base Salary, Executive
shall be entitled to receive an annual bonus under the performance bonus plan
(the “Performance Bonus Plan”) approved by the H.R. Committee, beginning in the
Company’s Fiscal Year FY 2003, which begins April 1, 2002. Upon the Company’s
achievement of one hundred percent (100%) of the budgeted target levels of the
Performance Bonus Plan, the Company shall pay Executive a bonus equal to
$80,000. If the Company meets certain stretch objectives defined and set forth
in the Performance Bonus Plan (as determined by the H.R. Committee), the Company
will pay Executive additional bonuses in accordance with such Plan. The Company
shall pay any bonus earned by Executive in a lump sum cash payment, less
applicable withholdings, as promptly after the end of the relevant accounting
period as the H.R. Committee is able to certify the Company’s achievement of the
relevant financial goals, subject to any deferral election made by Executive
under the terms of the Company’s deferred compensation plan for U.S. executives.
The Company shall also provide you with special bonus opportunities of up to
$100,000.00 in your first year of employment as follows:

 

1)    Shareholder project completed by 4/30/02.    $10,000. 2)    Danka at the
Desktop business plan completed and approved
(if completed by 4/15/02).    $  7,500. 3)    Service Engineer (“SE”) and
Connectivity Business Plan
completed and approved (if completed by 4/151/02).    $  7,500. 4)    Wellspring
business plan completed and approved (if
completed by 6/30/02).    $  7,500. 5)    MVSO Business Plan completed and
approved
(if completed by 3/31/02).    $  7,500. 6)    Financial Stakeholder Road Show
completed
(if completed by 6/30/02).    $10,000. 7)    Refinance successfully completed by
FY03    $10,000.

 

2



--------------------------------------------------------------------------------

7)    Employee/Customer Road show completed (prepare
show, visit significantly all Danka sites worldwide -
visiting 25% per quarter, hold employee and customer
show in each location and report on each)      $40,000.   

1Q 25% completed $10,000

     

2Q 25% completed $10,000

     

3Q 25% completed $10,000

     

4Q 25% completed $10,000

      Total 1st Year special bonus opportunity    $ 100,000.

(c)     2nd Year Salary.  The Company will increase your salary by the amount
you actually earned in your 1st year special bonus opportunities, up to $50,000
for the second year of employment. (Note: All 1st Year bonus opportunities cease
in Year 2 and thereafter and in subsequent years your I.B. will be adjusted to
represent 40% of your revised salary.

6.     ADDITIONAL COMPENSATION AND BENEFITS.  During the Term, the Company shall
pay to or provide Executive with the following additional compensation and
benefits:

 

  (a) Stock Options.

(i)     Executive shall be eligible to participate in the Company’s stock option
plans available to the Company’s employees in accordance with the terms and
conditions of such plans. Any grants under the plan shall be at the sole
discretion of the Human Resources Committee.

(ii)     Executive shall receive from the Company a registered stock option
grant in the amount of 75,000 America Depository Shares (“ADSs”) of Danka
Business Systems PLC. Vesting of 50,000 of such options will be in accordance
with the Company Stock Option Plan (1/3 per year for 3 years) and will be at
such price as designated by the H. R. Committee. You will also be awarded 25,000
option in FY03, which will cliff vest 5 years from the date of grant. Such
options shall vest immediately if either: 1) the Company is refinanced during
FY03; or 2) the Company achieves $10 Million in combined revenue from its MCSO,
Wellspring, Danka @the Desktop and SE Hour initiatives during FY03. In the event
the above goals are not met, these 25,000 options shall become vested on the
fifth anniversary of the date such options are granted. The Company shall file a
registration statement on Form S-8 with the Securities Exchange Commission such
that all of the ADSs subject to the option grant shall be registered shares upon
the exercise of the option.

 

3



--------------------------------------------------------------------------------

(iii)     If Executive seeks to acquire by exercise of any stock option all or
part of the shares that have become exercisable and the Company declines to
allow him to acquire such shares, whether because the Company has not obtained
shareholder approval for the option or otherwise, the Company shall pay
Executive, within ten (10) days after his attempt to acquire such shares, (1) an
amount equal to the difference between the number of shares Executive sought to
acquire multiplied by the closing price for a share of the Company’s common
stock as of the date Executive sought to acquire such shares, on the one hand,
and the option exercise price per share multiplied by the number of shares
Executive sought to acquire, on the other hand, and (2) an additional payment
sufficient to pay any federal, state, and local income tax and social security,
or other employment tax on the amount paid under Section 6(a)(iii)(1), as well
as any additional federal, state and local income tax and social security or
other employment tax on any such gross-up payment, determined by using the top
marginal rates of federal, state, and local income taxes and social security, or
other employment taxes applicable to the Executive’s taxable income in effect
during the year of payment.

(b)    Executive Deferred Compensation Plan.  Executive shall be eligible to
participate in the Company’s Executive deferred compensation plan in accordance
with its terms and conditions.

(c)      Insurance.  The Company shall provide Executive and his dependents with
reasonable and adequate health, dental, short term disability, long term
disability, and life insurance. Such insurance coverage shall be no less
favorable than that from time to time made available to other senior executives
of the Company located in the United States.

(d)     401K Plan.  Executive shall be entitled to participate in the Company’s
401K plan in accordance with its terms and conditions.

(e)     Vacation.  Executive shall be entitled to at least three (3) weeks of
paid vacation during each year during the Term, prorated for partial years. Such
vacation shall be subject to the Company’s policies and procedures for senior
executives.

(f)     Business Expenses.  The Company shall promptly reimburse Executive for
all reasonable, ordinary and necessary expenses he incurs in connection with his
employment by the Company (including, but not limited to, automobile and other
business travel, and customer entertainment expenses) on the same basis as other
senior executives of the Company.

(g)     Indemnification.  The Company will, to the fullest extent permitted by
law, indemnify and hold Executive harmless from any and all liability
(including, without limitation, judgments, fines, settlement payments, expenses,
costs, and attorneys’ fees) arising from his service as an employee, officer, or
director of the Company. To the

 

4



--------------------------------------------------------------------------------

fullest extent permitted by law, if there is a potential or actual conflict of
interest between the Company and Executive, the Company will advance legal fees
and expenses to Executive for counsel selected by Executive in connection with
any litigation, investigation, action, suit, or other proceeding related to
Executive’s employment with the Company or his performing services for the
Company, whether as a director, officer, or employee of the Company. During the
Term, the Company shall maintain adequate and reasonable Directors and Officers
liability insurance naming Executive as an insured.

(h)     Other Employee Benefits.   Executive shall also be entitled to any other
fringe benefits, bonuses, and similar programs, including regular holidays, and
shall be eligible to participate in all plans or arrangements maintained by the
Company for the benefit of its employees, officers, or directors, including
without limitation all compensation, welfare, bonus, incentive, retirement,
thrift, pension, profit sharing, deferred compensation, employee loan, and
insurance plans or arrangements. Executive shall at all times receive benefits
no less favorable than those received by other senior executives.

 

7.     TERMINATION BY THE COMPANY OR BY EXECUTIVE.   This Employment Agreement
may be terminated as follows:

 

  (a) By the Company.

(i)     For Cause.   The Company may terminate this Employment Agreement and
Executive’s employment with the Company at any time for Cause (as defined in
Section 9) (“Cause Termination”); provided, however, that the Company shall give
Executive written notice of Cause Termination specifying the reason for the
termination, and Executive shall have the opportunity to address the Board
before he is terminated for Cause.

(ii)     By Company Notice.   The Company may terminate this Employment
Agreement and Executive’s employment with the Company upon sixty (60) days
written notice for any reason not included in the definition of Cause (“Company
Notice Termination”).

(b)     Death or Disability.   This Employment Agreement and Executive’s
employment with the Company will terminate immediately upon Executive’s death or
Disability (as defined in Section 9) (“Death or Disability Termination”). If
either party terminates Executive’s employment due to Disability, the
terminating party shall give the other party written notice to that effect.

(c)     By Executive.

 

5



--------------------------------------------------------------------------------

(i)     For Good Reason.   Executive may terminate this Employment Agreement and
Executive’s employment by the Company at any time for Good Reason (as defined in
Section 9) (“Good Reason Termination”). In the event the Company disputes
Executive’s Good Reason Termination, the Company shall notify Executive in
writing of such dispute within ten (10) days of receiving notice of such
termination for Good Reason. If the Company does not so notify Executive within
the ten (10) day period, the Company shall be deemed to have accepted
Executive’s determination of Good Reason.

(ii)     By Executive Notice.   Executive may terminate this Employment
Agreement and Executive’s employment with the Company for any reason not
included in the definition of Good Reason by giving the Company ninety (90) days
written notice of such termination (“Executive Notice Termination”).

 

 

8.     PAYMENTS UPON TERMINATION.

(a)     Company Notice Termination and Good Reason Termination.   If the Company
terminates Executive’s employment for any reason other than for Cause (as
defined in Section 9) or if Executive terminates his employment for Good Reason
(as defined in Section 9), within the first year of employment the Company shall
pay to Executive (subject to withholding of applicable taxes) a severance of
$200,000. If such termination occurs after the first year of employment
Executive shall receive a severance of $400,000. Such severance shall be paid in
equal installments over twelve (12) months on the Company’s standard bi-weekly
Company payroll dates, beginning one (1) month following the date of termination
providing Executive has executed an appropriate Release of Claims and
Non-Compete/Non-Solicitation Agreement. Executive shall be obligated to use
commercially reasonable efforts to obtain new employment during any severance
period and, if Executive does obtain reasonably comparable employment during
such severance period. Company reserves the right to dissolve any severance
payments or other continuing benefits hereunder. The Company shall continue to
provide Executive and his family, for a period of twenty-four (24) months after
the date of termination, with the same insurance benefits coverage being
provided to Executive under Section 6(c) on the date the notice of termination
is given. Executive shall also be entitled to a pro-rata portion of the
performance bonus under Section 5(b) to which he would have been entitled in the
year of termination if his employment had not terminated. Executive shall also
be entitled to any of his Annual Base Salary accrued through the date of
termination, payments for any accrued but unused vacation for the year of
termination, any bonuses earned but not previously paid with respect to the
accounting period of the Company most recently ended, and any vested benefits
payable to Executive under the terms of any deferred compensation plan, 401K
plan, stock option plan, or other benefit plans maintained by the Company in
which Executive participated. Additionally, notwithstanding the terms of the
Company’s stock option plan(s), all stock options

 

6



--------------------------------------------------------------------------------

received by Executive shall become fully vested and immediately exercisable upon
a Company Notice Termination or Good Reason Termination. Such stock options
shall remain exercisable for a period of not less than twenty-four (24) months.
All of Executive’s other unvested benefits, including, without limitation, any
Company 401K contributions or profit sharing contributions, shall immediately
vest upon a Company Notice Termination or Good Reason Termination. In the event
termination is for Good Reason under paragraph 9(c)(ii), at any time, severance
shall be in the amount of 12 months base salary, and benefits in the duration of
24 months hereunder shall be limited to 12 months.

(b)     Cause Termination and Executive Notice Termination.  If Executive’s
employment is terminated by the Company for Cause (as defined in Section 9) or
if Executive terminates his employment for any reason other than Good Reason (as
defined in Section 9), Executive shall be entitled to receive any of his Annual
Base Salary accrued through the date of termination, any accrued but unpaid
vacation pay for the year of termination, any bonuses earned but not previously
paid with respect to the accounting period of the Company most recently ended,
and any vested benefits payable to Executive under the terms of any deferred
compensation plan, 401K plan, stock option plan, or other plans maintained by
the Company in which Executive participates. Notwithstanding the terms of the
Company’s stock option plan(s), Executive shall not forfeit any vested options
upon a Cause Termination or Executive Notice Termination, and all such vested
options shall remain exercisable for a period of at least twenty-four
(24) months

(c)     Death or Disability Termination.  If Executive’s employment is
terminated due to his death or Disability (as defined in Section 9), the Company
will also continue to pay Executive (or his estate), as severance, the Annual
Base Salary through the end of the month of termination. Executive (or his
estate) shall also be entitled to receive any of his Annual Base Salary accrued
through the date of termination, any accrued but unpaid vacation pay for the
year of termination, any bonuses earned but not previously paid with respect to
the accounting period of the Company most recently ended, and any vested
benefits payable to Executive under the terms of any deferred compensation plan,
401K plan, stock option plan, or other plans maintained by the Company in which
Executive participates. The Company shall continue to provide Executive (if
Disabled) and his family, for a period of twenty-four (24) months after the date
of termination, with the same insurance benefits required by Section 6(c) on the
date Death or Disability Termination occurs. Additionally, notwithstanding the
terms of the Company’s stock option plans, all stock options received by
Executive shall become fully vested and immediately exercisable upon a Death or
Disability Termination. Such stock options shall remain exercisable for a period
of not less than twenty-four (24) months. All of Executive’s other unvested
benefits, including, without limitation, any Company 401K contributions or
profit sharing contributions, shall immediately vest upon a Death or Disability
Termination.

 

7



--------------------------------------------------------------------------------

9.     DEFINITIONS.   In addition to the words and terms elsewhere defined in
this Employment Agreement, certain capitalized words and terms used in this
Employment Agreement shall have the meanings given to them by the definitions
and descriptions in this Section 9 unless the context or use indicates another
or different meaning or intent, and such definition shall be equally applicable
to both the singular and plural forms of any of the capitalized words and terms
herein defined. The following words and terms are defined terms under this
Employment Agreement:

(a)     Cause.  For purposes of this Employment Agreement, the term “Cause”
shall mean and be limited to:

(i)     Executive was convicted of a felony or entered a guilty or nolo
contendere plea to such a crime;

(ii)     Executive was convicted of any lesser crime committed in connection
with the performance of his duties hereunder involving dishonesty, fraud or
moral turpitude; or

(iii)    Executive’s gross negligence in, or willful failure to substantially
perform his material duties in accordance with Section 2 herein (other than any
such failure resulting from Executive’s Disability, as defined herein) which
gross negligence or willful failure has a material adverse effect on the
Company; provided, however, that such gross negligence or willful failure shall
not be considered Cause unless it continues after the Company has made a written
demand for substantial performance on Executive and Executive has failed to
correct the acts or omissions complained of after a reasonable opportunity (of
not less than sixty (60) days) to do so.

(b)     Disability.   For purposes of this Employment Agreement, the term
“Disability” shall mean the inability of Executive to perform Executive’s
essential duties and responsibilities (even with reasonable accommodation) under
this Employment Agreement for a period of one hundred and eighty
(180) consecutive days during any twelve (12) month period by reason of
Executive’s mental or physical disability. Both the Company and Executive may
appoint a qualified physician to determine whether Executive is Disabled. If
those physicians cannot agree, the physicians shall mutually appoint a third
qualified physician, whose determination of whether Executive has a Disability
shall be final.

(c)     Good Reason.  For purposes of this Employment Agreement, the term “Good
Reason” shall mean:

(i)     the Company materially breaches a term of this Employment Agreement
(including, without limitation, the failure of the Company to pay or provide

 

8



--------------------------------------------------------------------------------

Executive any of the compensation or benefits to which he is entitled under this
Employment Agreement), which breach was not corrected by the Company within
thirty (30) days after receiving written notice of such breach from Executive;

(ii)     the relocation of Executive’s principal office, without Executive’s
prior written consent, more than forty (40) miles away from the Company’s
Atlanta, Georgia office;

(iii)    the Company’s material reduction of Executive’s Base Salary or
incentive bonus percentage and/or benefits hereunder without Executive’s prior
written consent;

(iv)    any removal of Executive from, or the failure to appoint, elect,
reappoint, or reelect Executive to, the position of Chief Growth and Marketing
Officer.

(d)     Restricted Area.  For purposes of this Employment Agreement, the term
“Restricted Area” shall mean the entire world.

10.     NON-COMPETITION AND CONFIDENTIALITY.

(a)     Non-Competition.  During the Term and for a period of twenty-four
(24) months following the termination of Executive’s employment hereunder for
Good Cause or without Good Reason, Executive shall not, in the Restricted Area,
directly or indirectly, enter the employ of, or render any services to, any
person, firm or corporation engaged in any business competitive with the
businesses engaged in by the Company, any constituent partners of the Company or
any of their respective parents, subsidiaries or affiliates; further, Executive
shall not engage in such business, directly or indirectly, as an individual,
partner, shareholder, director, officer, principal, agent, employee, trustee,
consultant, or any other relationship or capacity; provided, however, that
nothing contained in this Section 10 shall be deemed to prohibit Executive from
acquiring, solely as an investment, a less than five percent (5%) interest in
the equity of any publicly traded corporation or limited partnership.

(b)     Non-Solicitation of Employees.  During the Term and for a period of
twenty-four (24) months following the termination of Executive’s employment
hereunder for Good Cause or without Good Reason, Executive, except within the
course of the performance of his duties hereunder, shall not solicit for
employment any current employee of the Company, any constituent partner of the
Company, or any of their respective parents, subsidiaries, or affiliates, if
Executive has had material business contact with such individual during the
Term.

(c)     Confidentiality.  Executive shall not, at any time hereafter, disclose
to any person, firm or corporation or otherwise use any confidential information
regarding the

 

9



--------------------------------------------------------------------------------

customers, suppliers, market arrangements, or methods of operations of the
Company, any constituent partner of the Company or any of their respective
parents, subsidiaries, or affiliates or any other information of the Company,
any constituent partner of the Company or any of their respective parents,
subsidiaries or affiliates, except to the extent necessary to conduct the
business of the Company, or to comply with law or the valid order of a
governmental agency or court of competent jurisdiction. Without limiting the
generality of the foregoing, the Parties acknowledge and agree that all
information not otherwise generally known to the public relating to each of
(i) this Agreement, or (ii) the Company, any constituent partner of the Company
or any of their respective parents, subsidiaries, or affiliates, is confidential
and proprietary and is not to be disclosed, to any persons or entities or
otherwise used, except to the extent necessary to conduct the business of the
Company, or to comply with law or the valid order of a governmental agency or
court of competent jurisdiction.

(d)     Rights to Innovations.  Any invention, improvement, design, development
or discovery conceived, developed, invented or made by Executive, alone or with
others, during his employment hereunder and applicable to the business of the
Company, its parents, subsidiaries or affiliates shall become the sole and
exclusive property of the Company. Executive shall (i) disclose the same
completely and promptly to the Company, (ii) execute all documents requested by
the Company in order to vest in the Company the entire right, title and
interest, in and to the same, (iii) execute all documents required by the
Company for the filing, and prosecuting of such applications for patents,
copyrights and/or trademarks, which the Company, in its sole discretion, may
desire to prosecute, and (iv) provide to the Company, at the Company’s expense,
all assistance it may reasonably require including, without limitation, the
giving of testimony in any suit, action or proceeding, in order to obtain,
maintain and protect the Company’s rights therein and thereto.

(e)     Injunctive Relief.  Any breach or threatened breach by Executive of any
provision of this Section 10 shall cause the Company irreparable harm which
cannot be remedied solely by damages. In the event of a breach or threatened
breach by Executive of any of the provisions of this Section 10, the Company
shall be entitled to injunctive relief restraining Executive. Nothing herein
shall be construed as prohibiting the Company from pursuing any other remedies
available at law or in equity in the event of such breach or threatened breach,
including the recovery of damages.

11.     SUCCESSORS.  This Employment Agreement shall be binding on the Company
and any successor to its business or to a majority of its business assets and
the Company shall require any successor in interest (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to expressly assume and agree
to perform this Employment Agreement; provided, however, that no such assumption
shall relieve the Company of its obligations hereunder.

 

10



--------------------------------------------------------------------------------

12.     BINDING EFFECT.  This Employment Agreement shall inure to the benefit of
and be enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

13.     MODIFICATION AND WAIVER.  No provision of this Employment Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in a writing that specifies the specific provision affected, which
writing shall be signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Employment Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

14.     AMENDMENTS.  No amendments or variations of the terms and conditions of
this Employment Agreement shall be valid unless the same is in a writing that
specifies the term or condition affected, which writing is signed by Executive
and such officer of the Company as may be specifically designated by the Board.

15.     SEVERABILITY.  The invalidity or unenforceability of any provision of
this Employment Agreement, whether in whole or in part, shall not in any way
affect the validity and/or enforceability of any other provision herein
contained. Any invalid or unenforceable provision shall be deemed severable to
the extent of any such invalidity or unenforceability.

16.     ENTIRE AGREEMENT.   This Employment Agreement sets forth the entire
agreement and understanding of the Company and Executive in respect of the terms
and conditions of Executive’s employment after the Commencement Date, and
supersedes all prior employment agreements, covenants or representations or
warranties, whether oral or written, made by the parties, or any representative
of the Company, with respect to such terms and conditions of employment;
provided, however, that this Employment Agreement does not supersede or affect
the Change of Control Agreement between Executive and the Company.

17.     NOTICES.   All notices, communications and deliveries hereunder shall be
made in writing signed by or on behalf of the party making the same and shall be
delivered (a) personally; (b) by telecopy transmission with a copy sent by U.S.
mail, first class, postage prepaid; (c) by registered or certified mail (return
receipt requested); or (d) by any national overnight courier service (with
postage and other fees prepaid). All such notices, communications, and delivers
shall be addressed as follows:

 

11



--------------------------------------------------------------------------------

   If to the Company:       Danka Office Imaging Company       11201 Danka
Circle North       St. Petersburg, Florida 33716       Attn: General Counsel   
   Telephone No.: (727) 579-2801       Telecopy No.:   (727) 579-2880       and:
      Danka Business Systems PLC       Masters House       107 Hammersmith Road
      London, England w14 OQH       Attn: Secretary       If to the Executive:
      Donald Thurman                                             
                                           
                                                                               
                             Telephone No.:                                   
                    Telecopy No:                                   
                       with a copy to:      
                                                                               
                                                                               
                                            
                                        

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery if delivered in person (by courier service or otherwise), (b) upon
transmission by facsimile if receipt is confirmed by telephone, provided
transmission is made during regular business hours, or if not, the next business
day, or (c) on the fifth (5th) business day after it is mailed by registered or
certified mail.

 

12



--------------------------------------------------------------------------------

18.     GOVERNING LAW.  This Employment Agreement shall be construed and
enforced pursuant to the laws of the State of Florida.

19.     ARBITRATION.  Any controversy or claim arising out of or relating to
this Employment Agreement or the breach thereof, other than a claim for
injunctive relief, shall be settled by arbitration in accordance with the
Employment Arbitration Rules of the American Arbitration Association (the
“Rules”) in effect at the time demand for arbitration is made by any party. This
arbitration shall be conducted before three (3) arbitrators. One arbitrator
shall be named by the Company, a second shall be named by Executive, and the
third arbitrator shall be named by the two arbitrators so chosen. In the event
that the third arbitrator is not agreed upon, he or she shall be named by the
American Arbitration Association. The arbitration shall occur in St. Petersburg,
Florida or such other location as may be mutually agreed to by the Company and
Executive. The award made by all or a majority of the panel of arbitrators shall
be final and binding, and judgment may be entered in any court of law having
competent jurisdiction. The award is subject to confirmation, modification,
correction, or vacation only as explicitly provided in Title 9 of the United
States Code, as amended.

20.     NO MITIGATION OR OFFSET.  Executive shall not be required to mitigate
the amount of any severance or termination payment provided for in this
Employment Agreement by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Employment Agreement be
reduced by any compensation or income Executive may receive from any source. In
addition, no payments to Executive under this Employment Agreement may be
subject to any offset or setoff due to any claim the Company, or its parents,
affiliates, or subsidiaries, may have against Executive.

21.     ATTORNEYS’ FEES.  The Company will promptly reimburse Executive for all
attorneys’ fees (for counsel selected by Executive) and expenses arising out of
any dispute under or in connection with this Employment Agreement (whether
litigation or arbitration) to the extent Executive is the prevailing party.
Executive shall in no way be responsible or liable for the Company’s attorneys’
fees and expenses in any dispute arising under or in connection with this
Employment Agreement, and no award or order relating to this Employment
Agreement shall award the Company its attorneys’ fees.

22.     SOURCE OF PAYMENTS.  All salary, bonus, severance, and all other
payments to Executive under this Employment Agreement shall be paid to Executive
by the Company through its U.S. payroll system and shall be made in cash in U.S.
dollars. If the Company should fail to make any such payment to Executive when
due, Danka Office Imaging, Danka Holding, and Danka Business Systems shall be
jointly and severally liable to Executive for such payments.

23.     REPRESENTATION.  The Company represents and warrants that it is fully
authorized and empowered to enter into this Employment Agreement and that the
performance of its

 

13



--------------------------------------------------------------------------------

obligations under this Employment Agreement will not violate any agreement
between it and any other person, firm, or organization.

24.     COUNTERPARTS.  This Employment Agreement may be executed in more than
one (1) counterpart and each counterpart shall be considered an original.

IN WITNESS WHEREOF, this Employment Agreement has been duly executed by the
Company and Executive as of the date first above written.

SIGNATURES ON FOLLOWING PAGE

 

14



--------------------------------------------------------------------------------

   DANKA BUSINESS SYSTEMS PLC                                             
                                       
By:                                                                        
Title:                                                                     
DANKA HOLDING COMPANY                                             
                                       
By:                                                                        
Title:                                                                     
DANKA OFFICE IMAGING COMPANY       By:                                      
                                  Title:                                     
                                EXECUTIVE      
                                                                              
Donald Thurman   

 

15